UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1394



RONALD E. JARMUTH,

                                              Plaintiff - Appellant,

          versus


CHARLES SCHWAB AND COMPANY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-03-80-1)


Submitted:   June 2, 2004                   Decided:   June 16, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald E. Jarmuth, Appellant Pro Se. Thomas Ryan Goodwin, GOODWIN
& GOODWIN, L.L.P., Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ronald E. Jarmuth appeals the district court’s order

granting summary judgment for Charles Schwab on his action filed

under the Securities Exchange Act of 1934, 15 U.S.C. § 78j (2000).

We   have     reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. See Jarmuth v. Charles Schwab & Co., No. CA-03-80-1 (N.D.W.

Va. Mar. 3, 2004).          We dispense with oral argument because the

facts   and    legal     contentions     are    adequately     presented    in   the

materials      before    the    court    and    argument     would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                        - 2 -